ORDER

PER CURIAM
Margaret Irving appeals the judgment entered upon her conviction by jury of producing more than five grams of marijuana, maintaining a public nuisance, and possessing more than 35 grams of marijuana. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).